Citation Nr: 0108502	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
continued the 10 percent disabling rating.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's bilateral hearing loss is currently 
productive of no more than a Level XI designation in the 
right ear, and a Level II designation in the left ear.


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, including §§ 4.85, 4.86, 
Tables VI - VII (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected bilateral hearing loss should be rated 
higher than the current 10 percent rating.  Specifically, the 
veteran asserted in his August 1999 request for an increased 
rating that his bilateral hearing loss had gotten worse since 
his last examination.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended, in part, at 38 U.S.C. § 5107).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, including the laws and regulations 
pertinent to his claim.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, including his service 
medical records, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with a VA 
audiological examination as recent as October 1999.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII; Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Audiometric evaluations are conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or less at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

A brief review of the history of this appeal reveals that in 
an October 1946 rating decision, the veteran was granted 
service connection for nerve type deafness of the right ear, 
and a non-compensable rating was assigned from October 1945.  
In October 1959, the veteran received an increased rating to 
40 percent disabling effective from September 1959 for 
bilateral nerve type deafness, which was later reduced to 10 
percent disabling.  A 10 percent rating for bilateral hearing 
loss has been in effect since March 1961.  In August 1999, 
the veteran submitted a request for an increased rating.  The 
RO continued the 10 percent disabling rating in a December 
1999 rating decision.  The veteran disagreed with the 10 
percent rating, and initiated this appeal.

Turning to the evidence of record, the veteran was afforded a 
VA audiological evaluation in October 1999.  The veteran 
presented with complaints of having difficulty understanding 
in all listening situations with his right ear and some 
difficulty with his left.  Upon examination, pure tone 
thresholds, in decibels, for the right ear were as follows:  
65 decibels at 500 Hertz; 105 decibels at 1000 Hertz; 105 
decibels at 2000 Hertz; 105 decibels at 3000 Hertz; and 105 
decibels at 4000 Hertz.  The average pure tone threshold (a 
four-frequency average) was 95 decibels.  Speech recognition, 
using the Maryland CNC Word List, was 8 percent for the right 
ear.  Pure tone thresholds, in decibels, for the left ear 
were as follows:  20 decibels at 500 Hertz; 15 decibels at 
1000 Hertz; 20 decibels at 2000 Hertz; 65 decibels at 3000 
Hertz; and 70 decibels at 4000 Hertz.  The average pure tone 
threshold (a four-frequency average) was 43 decibels.  Speech 
recognition, using the Maryland CNC Word List, was 88 percent 
for the left ear.  The diagnosis indicated that the veteran 
had a high frequency, sensorineural hearing loss in both 
ears, moderate to profound in the right (250Hz through 8KHz) 
and mild to severe in the left (250Hz and 3KHz through 8KHz).  
Speech recognition was described as poor in the right ear and 
good in the left ear.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned 10 percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  In that regard, the 
veteran's right ear manifests an average puretone threshold 
of 95 decibels and 8 percent of speech discrimination, 
resulting in a Level XI designation under Table VI.  
38 C.F.R. § 4.85.  The veteran's left ear manifests an 
average puretone threshold of 43 decibels and 88 percent of 
speech discrimination, resulting in a Level II designation 
under Table VI.  Id.  Together, a Level XI and Level II 
designation results in a 10 percent rating, under 38 C.F.R. 
§ 4.85, Table VII, and there is no basis for a higher rating.  

The Board notes that the veteran's right ear hearing loss 
falls under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more.  The veteran's left ear hearing loss 
also falls under the exceptional patterns of hearing loss, as 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or less at 2000 Hertz.  38 C.F.R. § 4.86(b).  
However, in looking at Table VIa, which applies a numeric 
designation of hearing impairment based only on puretone 
threshold average, the veteran would only receive a Level IX 
designation for the right ear, as opposed to the Level XI 
designation he receives under Table VI. 38 C.F.R. § 4.86(a).  
As Level XI is the higher numeral, that designation is 
applied.  Moreover, as explained as above, combining the 
Level XI designation with the Level II designation for the 
left ear, results in a 10 percent rating.  Additionally, with 
a four-frequency puretone threshold average of 43 decibels in 
the left ear, the veteran would receive the same Level II 
designation under Table VIa as he would under Table VI and 
hence, would result in the same 10 percent rating as 
previously explained.

The Board acknowledges the veteran's contentions set forth in 
his substantive appeal, received at the RO in March 2000.  He 
indicated that he did not understand how his hearing loss in 
both ears warrants only a 10 percent evaluation when he has 
been fitted for a hearing aid, and is almost deaf in his 
right ear.  While the Board does not dispute the severity of 
the veteran's right ear hearing impairment, the applicable VA 
regulations mandate that his hearing loss in his right ear 
must be considered together with his left ear hearing.  In 
doing so, as explained earlier in this decision, the combined 
total rating for hearing loss in both ears warrants no more 
than a 10 percent evaluation.

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.   However, the 
veteran's bilateral hearing loss does not warrant a higher 
schedular evaluation.  Should the veteran's hearing loss 
disability change in the future, he may file another claim 
for an increased evaluation for hearing loss, but at the 
present time there is no basis for a higher evaluation.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Further, in the present case, the evidence does not reflect, 
nor does the veteran contend otherwise, that his bilateral 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

